   Case 1:20-mj-00402-SJB Document 1 Filed 05/30/20 Page 1 of 4 PageID #: 1



RMT/AAS:JEA

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X                                   20-402 M

UNITED STATES OF AMERICA                              COMPLAINT AND
                                                      AFFIDAVIT IN SUPPORT
           - against -                                OF APPLICATION FOR
                                                      ARREST WARRANT
SAMANTHA SHADER,
                                                      (18 U.S.C. § 844(i))
                         Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              ELAINE SILADI, being duly sworn, deposes and states that she is a Special

Agent with the Federal Bureau of Investigation, duly appointed according to law and acting

as such.

                  Causing Damage by Fire and Explosives – Police Vehicle

              On or about May 30, 2020, within the Eastern District of New York, the

defendant SAMANTHA SHADER did knowingly, intentionally and maliciously damage,

and attempt to damage and destroy, by means of fire and one or more explosives, a vehicle

and other real property used in interstate and foreign commerce and in an activity affecting

interstate and foreign commerce, to wit: a New York City Police Department vehicle in

Brooklyn, New York.

              (Title 18, United States Code, Section 844(i))
   Case 1:20-mj-00402-SJB Document 1 Filed 05/30/20 Page 2 of 4 PageID #: 2
                                                                                              2

               The source of your deponent’s information and the grounds for her belief are

as follows:1

               1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”)

assigned to the Joint Terrorism Task Force (“JTTF”). I have been an agent for

approximately twelve years. As a Special Agent, I have investigated numerous matters

during the course of which I have conducted physical and electronic surveillance,

interviewed witnesses, executed court-authorized search warrants and used other

investigative techniques to secure relevant information regarding a variety of crimes. I am

familiar with the facts and circumstances set forth below from my personal review of

records, documents and other physical evidence obtained during this investigation, and from

communications and information provided to me by fellow agents and other government

personnel with knowledge related to this investigation.

               2.     On or about May 30, 2020 at approximately 1:12 a.m., an individual,

later identified as the defendant SAMANTHA SHADER, approached a New York City

Police Department (“NYPD”) vehicle parked in the vicinity of Eastern Parkway and

Washington Avenue in Crown Heights, Brooklyn. A video provided to law enforcement

from a witness captured the events. The video initially shows the defendant SHADER light

an incendiary device – specifically, a bottle containing an incendiary chemical (sometimes

referred to as a “Molotov cocktail” device) – while an unidentified male attempts to shield

SHADER from onlookers. SHADER thereafter throws the Molotov cocktail at the NYPD



       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 1:20-mj-00402-SJB Document 1 Filed 05/30/20 Page 3 of 4 PageID #: 3
                                                                                          3

vehicle, which was occupied by four NYPD officers. The Molotov cocktail shattered two

windows of the NYPD vehicle on impact and caused internal damage to the NYPD vehicle.

An image of the defendant Shader throwing the Molotov cocktail is shown below and the

video provided by the witness is appended by reference.




              3.     After observing SHADER throw the Molotov cocktail, officers in the

NYPD vehicle pursued after SHADER while she attempted to flee. The same officers then

apprehended SHADER and placed her under arrest.

              4.     Following her arrest, SHADER waived her Miranda rights both

verbally and in writing. In sum and substance, SHADER admitted to possessing the

Molotov cocktail and throwing it at the NYPD vehicle.

              5.     The NYPD vehicle is the property of the NYPD and the New York City

government. Both the NYPD and New York City government conduct business in interstate

commerce, for instance by purchasing vehicles and other equipment and supplies in interstate
Case 1:20-mj-00402-SJB Document 1 Filed 05/30/20 Page 4 of 4 PageID #: 4




                     SWORN VIA TELEPHONE
